UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

   Nos. 03-3388, 03-3577, 03-3578, 03-3579, 03-3580, 03-3581, 03-3582, 03-3651,
 03-3665, 03-3675, 03-3708, 03-3894, 03-3950, 03-3951, 03-4072, 03-4073 & 04-1956

                          PROMETHEUS RADIO PROJECT

                                           vs.

                  FEDERAL COMMUNICATIONS COMMISSION;
                       UNITED STATES OF AMERICA


                  Prometheus Radio Project, Petitioner in No. 03-3388
                     Media General, Inc., Petitioner in No. 03-3577
            National Association of Broadcasters, Petitioner in No. 03-3578
 The Network Affiliated Stations Alliance, The ABC Television Affiliates Association,
       The CBS Television Affiliates Association and NBC Television Affiliates,
                               Petitioners in No. 03-3579
            Fox Entertainment Group, Inc. and Fox Television Stations, Inc.,
                               Petitioners in No. 03-3580
                         Viacom Inc., Petitioner in No. 03-3581
  National Broadcasting Company, Inc., and Telemundo Communications Group, Inc.,
                               Petitioners in No. 03-3582
                Sinclair Broadcast Group, Inc., Petitioner in No. 03-3651
                        Media Alliance, Petitioner in No. 03-3665
            Paxson Communications Corporation, Petitioner in No. 03-3675
National Council of the Churches of Christ in the United States, Petitioner in No. 03-3708
                      Tribune Company, Petitioner in No. 03-3894
            Paxson Communications Corporation, Petitioner in No. 03-3950
            Emmis Communications Corporation, Petitioner in No. 03-3951
         Center for Digital Democracy and Fairness and Accuracy in Reporting,
                               Petitioners in No. 03-4072
               Clear Channel Communications, Petitioner in No. 03-4073
American Hispanic Owned Radio Association, Civil Rights Forum on Communications
 Policy, League of United Latin American Citizens, Minority Business Enterprise Legal
    Defense and Education Fund, Minority Media and Telecommunications Council,
  National Asian American Telecommunications Association, National Association of
 Latino Independent Producers, National Coalition of Hispanic Organizations, National
        Council of La Raza, National Hispanic Media Coalition, National Indian
    Telecommunications Institute, National Urban League, Native American Public
     Telecommunications, Inc., PRLDEF-Institute for Puerto Rican Policy, UNITY:
 Journalists of Color, Inc. and Women’s Institute for Freedom of the Press, Petitioners in
                                     No. 04-1956
                                  _________________

                          On Petition for Review of an Order of
                        The Federal Communications Commission
                                    (FCC No. 03-127)
                                  _________________

                                 Argued February 11, 2004

               Before: SCIRICA, AMBRO and FUENTES, Circuit Judges

                                (Opinion filed June 24, 2004)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed June
24, 2004, be amended as follows:

       On page 12, under outline section E, point 2, subsections “a” and “b,” replace both
of the words “justified” with “justify”

        On page 117, on the first line, within subtitle “a,” replace the word “justified” with
“justify”

        On page 118, fifth line down, within subtitle “b,” replace the word “justified” with
“justify”

       On page 118, ninth line down, replace the word “justified” with “justify” so that
the phrase reads “the Commission did not sufficiently justify that five equal-sized . . .”

                                                  By the Court,


                                                  s/ Thomas L. Ambro, Circuit Judge

Dated: June 3, 2016
tmm/cc: all counsel of record
                                              2